Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Horace Bledsoe, M.D.
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-2325
Decision No. CR4563

Date: March 30, 2016

DECISION

Palmetto GBA, an administrative contractor for the Centers for Medicare & Medicaid
Services (CMS) revoked the Medicare enrollment and billing privileges of Horace
Bledsoe, M.D., Petitioner, on the basis of a felony conviction. Palmetto GBA affirmed
the revocation in a reconsidered determination. Petitioner appealed. CMS now moves
for summary judgment. I find that the material facts surrounding Petitioner’s conviction
are undisputed and that CMS had a basis for the revocation. Therefore, I grant summary
judgment in favor of CMS.

I. Case Background and Procedural History

Petitioner is a physician licensed to practice medicine in South Carolina. CMS Exhibit
(Ex.) 7 at 1. On July 22, 2009, a grand jury indicted Petitioner and a co-defendant on
three counts of acquiring and obtaining testosterone, a Schedule III controlled substance,
by misrepresentation, fraud, deception and subterfuge, on or about October 2, 2008,
December 26, 2008 and February 4, 2009, in violation of 21 U.S.C. § 843(a)(3). CMS
Ex. 4 at 5-6. On October 15, 2009, before the U.S. District Court for the District of South
Carolina, Petitioner pled guilty to Count 1 of the Indictment, Obtaining Testosterone by
Fraud, a felony offense, in violation of 21 U.S.C. § 843(a)(3). CMS Br. at 2; P. Response
at 1; see also CMS Ex. 4 at 1, 5. On December 17, 2009, the District Court entered
judgment of conviction against Petitioner based on his guilty plea, dismissed Counts 2
and 3, assessed Petitioner $100, and sentenced him to probation for three years. CMS
Ex. 4 at 1-4.

On January 10, 2010, Petitioner submitted a CMS-855B application to enroll his
company, Bledsoe Family Medicine, LLC in the Medicare program as a single specialty
clinic family practice. CMS Ex. 5 at 3, 7. Petitioner was required to report his felony
offense on this application because he is an owner of the practice and the conviction
occurred within the last 10 years. Yet, the application CMS presents does not show
Petitioner did so. Jd. at 6 (showing Petitioner checked “No” to final adverse action
history under section 3 of the CMS-855B he submitted), 9 (showing Petitioner checked
“No” to final adverse history under section 5 of the CMS-855B he submitted). Petitioner
signed the CMS-855B enrollment application as the authorized official, certifying that the
information was “true, correct, and complete.” /d. at 11.

Petitioner then submitted a CMS-855R application to reassign his benefits to Bledsoe
Family Medicine, LLC on February 17, 2010. CMS acknowledges that with the CMS-
855R submission, Petitioner’s attorney attached a letter stating that Petitioner had been
convicted of a felony offense related to fraudulently obtaining and administering
testosterone on himself, a medical assistant, and several patients. CMS Br. at 2; P.
response at 7-8; P. Ex. 17.

By letter dated July 22, 2010, Palmetto GBA approved Bledsoe Family Medicine, LLC’s
enrollment application in the Medicare program, effective January 18, 2010. CMS Ex. 3
at 4-5.

On October 1, 2010, Petitioner filed a CMS-855I application to report a change in
address for his practice, Bledsoe Family Medicine, LLC. CMS Ex. 6 at 5. However,
Petitioner did not disclose his 2009 felony conviction on the CMS-855] application. Jd.
at 4 (checking “No” for final adverse history including conviction). Petitioner signed the
certification statement in section 15 of the application on October 1, 2010. Jd. at 8.

On January 22, 2015, Palmetto GBA notified Petitioner that his Medicare billing
privileges were being revoked effective October 15, 2009. The letter also advised
Petitioner that a three-year re-enrollment bar was being imposed. CMS Ex. 2. The notice
letter cited 42 C.F.R. § 424.535(a)(3) as the basis for the revocation and 42 C.F.R.

§ 424.535(c) as the basis for the re-enrollment bar. Jd. Specifically, the notice letter
stated that due to Petitioner’s felony conviction, his Medicare privileges were being
revoked. Jd. The letter also stated that Petitioner was listed as a “5% or more owner and
as an authorized official of Bledsoe Family Medicine.” Id.

Petitioner requested reconsideration, and on March 3, 2015, the CMS Center for Program
Integrity, Provider Enrollment Operations Group, upheld the revocation based on 42
C.F.R. § 424.535(a)(3), stating that “the reason for revocation is for the existence of the
guilty plea and there is no evidence to correct this deficiency.” CMS Ex. | at 1-2.

Petitioner timely requested a hearing (RFH) before an Administrative Law Judge (ALJ).
The case was assigned to me for hearing and decision and I issued an Acknowledgment
and Pre-Hearing Order (Pre-Hearing Order) to the parties. In accordance with the terms
of the Pre-Hearing Order, CMS submitted its motion for summary judgment and
supporting brief (CMS Br.), and CMS Exs. 1-7. After reviewing CMS’s exchange,
Petitioner filed a response opposing the CMS motion for summary judgment (P.
Response), and P. Exs. 1- 20. Absent objections, I enter all proposed exhibits into the
record.

IL. Discussion
A. Issues
1. Whether summary judgment is appropriate; and

2. Whether CMS had a legal basis to revoke Petitioner’s Medicare enrollment and billing
privileges.

B. Findings of Fact and Conclusions of Law
1. Summary judgment in favor of CMS is appropriate.

Summary judgment is appropriate if “the record shows that there is no genuine issue as to
any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
“specific facts showing that there is a genuine issue for trial... .”” Matsushita Elec.
Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). “To defeat an adequately
supported summary judgment motion, the non-moving party may not rely on the denials
in its pleadings or briefs, but must furnish evidence of a dispute concerning a material
fact, a fact that, if proven, would affect the outcome of the case under governing law.”
Senior Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of
material fact for hearing, an ALJ must view the evidence in the light most favorable to
the non-moving party, drawing all reasonable inferences in that party’s favor. Id.

Here, CMS moved for summary judgment and provided documentary evidence that
sufficiently establishes the material facts of the case. CMS Br. at 1; CMS Exs. 1-7.
CMS proffered documentary evidence showing Petitioner pled guilty to and was
convicted of a felony that CMS has determined is detrimental to the best interests of the
Medicare program and its beneficiaries. CMS Ex. 4.

Petitioner does not dispute that he pled guilty to the felony offense of acquiring an
obtaining testosterone, a Schedule III controlled substance, by misrepresentation, fraud,
deception and subterfuge. See RFH at 2; P. Response at 1. Petitioner claims there are
material issues in dispute that would preclude summary judgment, mainly that CMS had
actual knowledge of Petitioner’s conviction in March 2010 when it approved Petitioner to
participate in the Medicare program, and CMS nonetheless allowed Petitioner to bill
Medicare for services rendered from July 18, 2010 through January 22, 2015 before
revoking Petitioner’s enrollment based on the felony conviction, retroactive to October
15, 2009. According to Petitioner, CMS’s actions were arbitrary, capricious,
unreasonable and an abuse of CMS’s discretion. P. Response at 1-6. However, I find
Petitioner’s arguments do not raise any genuine issue of disputed material fact that I may
address. The only issue I need to resolve in this case is a matter of law, which as
discussed below, I must decide in CMS’s favor.

2. Petitioner does not dispute that he pled guilty to a felony offense for
obtaining testosterone by fraud, and his conviction was within ten years
of his filing of a CMS-855B Medicare enrollment application.

Petitioner does not dispute that he pled guilty to a felony charge in October 2009, and on
December 17, 2009, the U.S. District Court for the District of South Carolina entered
judgment of conviction against Petitioner based on his guilty plea of Obtaining
Testosterone by Fraud in violation of 21 U.S.C. § 843(a)(3). See CMS Ex. 4 at 1-4.
Petitioner also does not dispute that his guilty plea and conviction occurred within the 10
years preceding his filing of the CMS-855B Medicare enrollment form. Petitioner
submitted a CMS-855B enrollment application on January 10, 2010 in order to enroll
Bledsoe Family Medicine, LLC, owned in part or whole by Petitioner, in the Medicare
program. CMS Ex. 5 at 3, 7. Because Petitioner was convicted of a felony offense on
December 17, 2009, and sought enrollment for Bledsoe Family Medicine, LLC on
January 10, 2010, his guilty plea fell within the 10 years preceding his submission of the
Medicare enrollment application.

3. CMS was authorized to revoke Petitioner’s enrollment under
42 C.F.R. § 424.535(a)(3).

CMS may revoke a currently enrolled provider or supplier’s Medicare billing privileges
and any corresponding provider agreement or supplier agreement for several enumerated
reasons, including:
(3) Felonies. The provider, supplier, or any owner of the provider or
supplier, within the 10 years preceding enrollment or revalidation of
enrollment, was convicted of a Federal or State felony offense that CMS
has determined to be detrimental to the best interests of the [Medicare]
program and its beneficiaries.

(i) Offenses include—

oe OR

(D) Any felonies that would result in mandatory exclusion
under section 1128(a) of the Act.

42 C.F.R. § 424.535(a)(3)(i)(D); see also Social Security Act (Act) § 1842(h)(8)
(authorizing the Secretary of Health and Human Services to revoke the enrollment of a
physician or supplier convicted of a federal or state felony offense the Secretary
“determines is detrimental to the best interests of the program or program beneficiaries”).
After CMS revokes provider or supplier billing privileges, the provider or supplier cannot
participate in Medicare from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar must last for a minimum of one year but cannot
exceed three years. 42 C.F.R. § 424.535(c).

The regulation at 42 C.F.R. § 424.535(a)(3)(i) gives examples of certain offenses CMS
‘as already determined to be detrimental to the Medicare program. Any offense that
would result in mandatory exclusion under section 1128(a) of the Act is one such
example. 42 C.F.R. § 424.535(a)(3)(i)(D). It is well settled that felony convictions
related to the unlawful prescription or dispensing of a controlled substance justify
mandatory exclusion pursuant to section 1128(a)(4) of the Act. Petitioner’s conviction
for Obtaining Testosterone by Fraud is a type of an offense that falls squarely within the
scope of an 1128(a)(4) mandatory exclusion. See, e.g., Nenice Marie Andrews, DAB No.
2656 (2015), Shaikh M. Hasan, M.D., DAB No. 2648 (2015). Therefore, CMS had
already determined that Petitioner's offense is detrimental to the Medicare program and
its beneficiaries. Because Petitioner’s conviction was within 10 years preceding
enrollment, CMS was authorized to revoke Petitioner’s enrollment under section
424.535(a)(3), effective the date of his conviction. 42 C.F.R. § 424.535(g).

Petitioner argues that CMS took five years to exercise its discretionary authority to
revoke Petitioner’s billing privileges. P. Response at 4. Petitioner argues that in the
interim, even though CMS had full knowledge of Petitioner’s 2009 felony conviction,
CMS allowed Petitioner to provide services to Medicare beneficiaries and then bill
Medicare for these services. /d. Petitioner argues that CMS’s delay in exercising its
discretionary authority to revoke Petitioner’s billing privileges retroactive to 2009 has
resulted in a considerable overpayment for Petitioner. /d. at 3. Petitioner argues that
CMS’s actions are “unconscionable and inequitable,” and an abuse of CMS’s
discretionary authority. Jd. at 5-6. Petitioner argues that Medicare is demanding
recoupment in excess of three hundred thousand dollars, that CMS’s actions are in
violation of the Fifth Amendment, and that CMS should be equitably estopped. Jd. at 6-
9.

However, my review authority is limited to reviewing initial determinations “to deny or
revoke a provider or supplier’s Medicare enrollment in accordance with . . . § 424.535.”
42 C.F.R. § 498.3(b)(17). I may only review whether CMS has established a legal basis
for its determination to revoke Petitioner’s enrollment. Letantia Bussell, M.D., DAB No.
2196, at 12-13 (2008) (concluding that an ALJ review of revocation of enrollment for
felony offenses under section 1842(h) of the Act is “limited to whether CMS had
established a legal basis for its actions.”). Recoupment of payments to providers and
suppliers and the collection and compromise of overpayments is regulated by 42 C.F.R.
pt. 405, subpt. C. Review of alleged overpayments is not a matter within my
jurisdiction. Review of alleged overpayments and their collection is governed by

42 C.F.R. pt. 405 subpts. H and I. I also do not have the ability to consider retroactive
payment consequences that CMS takes into consideration when exercising its discretion.
Lorrie Laurel, DAB No. 2524, at 7-8 (2013).

Where CMS proves that Petitioner was convicted of an offense applicable to 42 C.F.R.
§ 424.535(a)(3)(i)(D), I must sustain the revocation. I must do so “regardless of other
factors, such as the scope or seriousness of the supplier’s criminal conduct and the
potential impact of revocation on Medicare beneficiaries that CMS might reasonably
ave weighed in exercising its discretion.” Fady Fayad, M.D., DAB No. 2266, at 16
(2009), aff'd, 803 F. Supp. 2d 699 (E.D. Mich. 2011).

As for Petitioner’s request for equitable relief, I have no authority to grant equitable
relief. US Ultrasound, DAB No. 2302 at 8 (2010) (“[nJeither the ALJ nor the Board is
authorized to provide equitable relief by reimbursing or enrolling a supplier who does not
meet statutory or regulatory requirements.”). I am also required to follow the Act and

regulations and have no authority to declare statutes or regulations invalid.
1866I1CPayday.com, L.L.C., DAB No. 2289, at 14 (2009) (“[a]n ALJ is bound by
applicable laws and regulations and may not invalidate either a law or regulation on any

ground.”).

III. Conclusion

Based upon the undisputed facts, CMS was authorized under 42 C.F.R. § 424.535(a)(3)
to revoke Petitioner’s billing privileges and I am required to sustain CMS’s
determination. Petitioner is barred from re-enrolling in the Medicare program for three
years from the date of the revocation. Petitioner must submit a new enrollment
application after the termination of the enrollment bar in order to request re-enrollment.

42 CFR. § 424.535(d)(1).

/s/
Joseph Grow
Administrative Law Judge

